Exhibit [DELOITTE & TOUCHE LLP LETTERHEAD] Deloitte & Touche LLP 3900 U.S. Bancorp Tower 111 S.W. Fifth Ave. Portland, OR 97204-3642 USA Tel: # Fax: www.deloitte.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-1 of our reports dated May28, 2010, relating to the consolidated financial statements of Riverview Bancorp,Inc. and subsidiary, and the effectiveness of Riverview Bancorp,Inc.’s internal control over financial reporting, appearing in the Annual Report on Form10-K of Riverview Bancorp,Inc. for the year ended March31, 2010, and incorporated by reference in the Prospectus included in Registration Statement No.333-162621. /s/DELOITTE & TOUCHE LLP July 29,
